Defendants, Consolidated Car Heating Company, Inc., John H. McElroy, William S. Hammond and Jean E. Hammond, appeal from certain parts of a final order and judgment in an accounting action (Supreme Court, Albany County). Judgment was awarded in favor of the plaintiff Touceda for the sum of $205,503.85; in favor of the defendant Tifft for the sum of $169,112.08, and in favor of the defendant Hawley estate for the sum of $25,090.39. Order and judgment unanimously affirmed, with separate bills of costs to plaintiff Touceda, and to defendant Tifft and the defendant Hawley estate, against the Consolidated Car Heating Company, Inc. Present — Foster, P. J., Heffernan, Brewster, Coon and Halpern, JJ. [See post, pp. 777, 930.]